DETAILED ACTION
Responsive to the Preliminary Amendment filed November 26, 2018. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of providing a portal for crane configuration and assembly. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
1. A method for crane configuration and crane assembly on the basis of an online portal,
the portal which holds at least one database with a plurality of standard crane configurations or which is connected to this database, and with an interface for the user access to the online portal,
wherein a user of the crane virtually composes their individual crane configuration from the plurality of standard configurations, and the individual crane configuration is stored on the online portal, and
wherein at least one further database of the online portal, or an externally linked database, holds assembly information about the stored individual crane configuration, the online portal filters the assembly 

The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of providing a portal for crane configuration and assembly, which is an abstract idea that can be performed by a user mentally (or using pen and paper) and falls within the Mental Processes grouping. The concept is also a sales activity and would also fall under the Certain Methods of Organizing Human Activity grouping.  (Prong one: YES, recites an abstract idea). 
The claim recites the additional elements of an online portal with a database or that is linked to databases. These additional elements are generic devices that are being used in their ordinary capacity. The use of these additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the Appellant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. (MPEP 2106.05(h)). 
Electric Power Group, LLC which was directed to collection information, analyzing it, and displaying certain results of the collection and analysis and Classen which was directed to collecting and comparing known information. The courts have also found that claims that require a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind (page 8 of the October 2019 Update). Furthermore, a claim that requires a computer may still recite a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (see page 8 of the October 2019 update).  
The claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05). 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The Applicant’s specification does not provide any indication that the additional elements are anything other than a generic, off-the-shelf computer.
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in 
Regarding computer functions, MPEP 2106.05(d)(II) states:  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 

iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In claim 1:
The limitation “the crane” in line 6 lacks proper antecedent basis in the claim.
The limitation “a user of the crane” is indefinite because it is unclear how there is a user of a crane that has not been assembled. 
The limitation “the store crane configuration” is indefinite is because it is unclear if this limitation is the same as “the store individual crane configuration” previously recited. 
In claim 2:
	The limitation “the crane operator” in line 2 lacks proper antecedent basis in the claim. 
	The limitation “a crane configuration” is indefinite because it is unclear if this is the same limitation as the one recited previously in parent claim 1. 
In claim 3:
	The limitation “the desired configuration” in line 5 lacks proper antecedent basis in the claim.
	The limitation “at least one entity” is indefinite because it is unclear if this entity is one of the “one or multiple entities” previously recited. 
In claim 4:
The limitation “the construction site” in line 4 lacks proper antecedent basis in the claim.
The limitation “call-up respective delivery dates” is indefinite because it is unclear what the limitation “call-up” means.
In claim 5:

In claim 7:
The limitations “the bearing load curve” and “the lifting unit” lack proper antecedent basis in the claim.
In claim 8:
The limitations “the current set-up state” and “the current state” lack proper antecedent basis in the claim.
In claim 9:
The limitations “the operating periods” and “the results” lack proper antecedent basis in the claim.
In claim 10:
The limitation “call-up required information” is indefinite because it is unclear what the limitation “call-up” means.
The limitation “the tool” lacks proper antecedent basis in the claim.
In claim 11:
The limitations “the crane operator”, “their transmission”, and “them lack proper antecedent basis in the claim.
In claim 12:
The limitation “the crane working region” lacks proper antecedent basis in the claim.
The limitation “the crane working region is walked” is indefinite because it is unclear what the limitation “walked” means.
The limitations “the positioning data”, “the communication device” and “the possible area” lack proper antecedent basis in the claim.

In claim 13:
The limitation “the user” in line 3 and “a user” in line 4 lack proper antecedent basis in the claim.
The limitation “a user of the crane” is indefinite because it is unclear how there is a user of a crane that has not been assembled. 
The limitation “the store crane configuration” is indefinite is because it is unclear if this limitation is the same as “the store individual crane configuration” previously recited. 
In claim 14:
The limitation “the desired configuration” lacks proper antecedent basis in the claim.
The limitation “as the case may be” is indefinite.
In claim 15:
The limitation “the construction site” lacks proper antecedent basis in the claim.
The limitation “call-up” is indefinite.
In claim 17:
The limitations “the crane control”, “the current set-up state”, “the crane components”, the current state”, and “the installed crane components” lack proper antecedent basis in the claim.
The limitation “occurs on the part of” is indefinite.
The limitation “transmitted” is indefinite because it is unclear where to.
In claim 18:
The limitations “the crane control”, “the crane components”, “the results”, and “the operating periods” lack proper antecedent basis in the claim.

In claim 19:
The limitation “the crane control” lack proper antecedent basis in the claim.
The limitation “their transmission” is indefinite.
The limitation “forwards them” is indefinite.
In claim 20:
The limitations “the crane working region”, “the communication data”, and “the positioning data” lack proper antecedent basis in the claim.
The limitation “walked” is indefinite.
The limitation “consider it” is indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/RAMSEY REFAI/Primary Examiner, Art Unit 3661